Wilson, Judge:
These matters are presently before me on a remand from a classification proceeding decided by the first division of this court in S. E. Laszlo v. United States, 35 Cust. Ct. 343, Abstract 59556. The judgment entered therein stated: “* * * that the matters be remanded to a single judge in reappraisement pursuant to the provisions of Title 28 U. S. C. § 2636 (d).”
The matters have been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
Upon the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to be the proper basis for determining the value of the involved merchandise and that such values were as follows:
Entry No. Binoculars Case Total S' P
73209_ $9. 99 $1. 00 $10. 99 M M Oi
4.67 0. 80 5.47 M H Or
107212_ 11. 40 1. 20 12. 60 X Ol O
4.90 0.80 5.70 ^ M H ÜT
6. 16 1.00 6. 15 OO M [O O
100408. 7 x 50 11. 40 1. 20 12. 60
7 x 35 9. 60 1. 00 10. 60
6 x 15 4. 40 0. 80 5. 20
I further find such values to be the dutiable values of said merchandise.
Judgment will be entered accordingly.